DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: After a thorough search of the prior art no teaching could be found to include an ejector comprising: an igniter including an ignition charge and an ignition portion configured to burn the ignition charge; a cup, the cup including a bottom surface and a peripheral wall, the bottom surface of the cup including a through-hole, the through-hole being defined by a plurality of through-hole peripheral edges, and adjacent ones of the through-hole peripheral edges being connected together at a predetermined connection point, the through-hole including a narrow part, in which a width of the through-hole defined by each of parts of the adjacent through-hole peripheral edges of the plurality of through-hole peripheral edges decreases gradually with an increasing distance from a center of the bottom surface in combination with the other claimed limitations.
Examiner notes that Dolling et al. discloses a through-hole having a single contiguous edge not a plurality of peripheral edges.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

This application is in condition for allowance except for the following formal matters: 
At line 12 of claim 1, “through hole” should be replaced with “through-hole”.
At line 14 of claim 1, “through hole” should be replaced with “through-hole”.
At line 14-15 of claim 1, “the adjacent through-hole” should be replaced with “adjacent ones of the through-hole”.
At line 17 of claim 1, “through hole” should be replaced with “through-hole”.
At line 18 of claim 1, “through hole” should be replaced with “through-hole”.
At line 18 of claim 1, “the two through-hole” should be replaced with “the adjacent through-hole”.
At line 22 of claim 1, “the two through-hole” should be replaced with “the adjacent through-hole”.
At line 2 of claim 3, “the two through-hole” should be replaced with “the adjacent through-hole”.
At line 3 of claim 7, “through hole” should be replaced with “through-hole”.
At line 3 of claim 8, “through hole” should be replaced with “through-hole”.
At line 5 of claim 8, “through hole” should be replaced with “through-hole”.
At line 6 of claim 8, “a center” should be replaced with “the center”.
At line 6 of claim 9, “through hole” should be replaced with “through-hole”.
At line 9 of claim 11, “through hole” should be replaced with “through-hole”.
At line 8 of claim 12, “through hole” should be replaced with “through-hole”.
At line 10-11 of claim 12, “the adjacent through-hole” should be replaced with “adjacent ones of the through-hole”.

At line 13 of claim 12, “through hole” should be replaced with “through-hole”.
At line 1 of claim 14, “at the deepest” should be replaced with “at a deepest”.
At line 3 of claim 16, “through hole,” should be replaced with “through-hole,”.
At line 4 of claim 16, “the pyrotechnic” should be replaced with “a pyrotechnic”.
Appropriate correction is required.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARRY J GOODEN JR whose telephone number is (571)272-5135.  The examiner can normally be reached on Monday - Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on 571-272-7742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/Barry Gooden Jr./Primary Examiner, Art Unit 3616                                                                                                                                                                                                        
BARRY GOODEN JR
Primary Examiner
Art Unit 3616